FORM 6-K SECURITIES AND EXCHANGE COMMISSION  Washington D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of  the Securities Exchange Act of 1934 For period endingJuly 2015 GlaxoSmithKline plc (Name of registrant)  980 Great West Road, Brentford, Middlesex, TW8 9GS (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F  Form 20-F x Form 40-F    Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No x GlaxoSmithKline plc Notification of Transactions of Directors, Persons Discharging Managerial Responsibilities or Connected Persons The Administrators of the GlaxoSmithKline US Deferred Performance Share Plan (the Plan) notified the Company and the under-mentioned Director and Person Discharging Managerial Responsibilities ('PDMR') on 24 July 2015 of the following increase in his interests in American Depositary Shares ('ADSs') at a price of $41.80 per ADS following the re-investment of the dividend paid to shareholders on 9 July 2015. Director/PDMR ADSs Dr M M Slaoui Mr D E Troy This notification relates to a transaction notified in accordance with Disclosure and Transparency Rule 3.1.4R(1)(a). V A Whyte Company Secretary 24 July 2015 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised.  GlaxoSmithKline plc (Registrant)  Date:July 24,2015 By:VICTORIA WHYTE VictoriaWhyte Authorised Signatory for and on behalf of GlaxoSmithKline plc
